Name: Commission Regulation (EC) No 727/1999 of 7 April 1999 amending Regulation (EC) No 533/1999 increasing to 200 252 tonnes the quantity of common wheat of breadmaking quality held by the German intervention agency for which a standing invitation to tender for export to certain ACP countries in the 1998/1999 marketing year has been opened
 Type: Regulation
 Subject Matter: economic geography;  Europe;  trade policy;  plant product;  trade
 Date Published: nan

 EN Official Journal of the European Communities 8. 4. 1999L 93/8 COMMISSION REGULATION (EC) No 727/1999 of 7 April 1999 amending Regulation (EC) No 533/1999 increasing to 200 252 tonnes the quantity of common wheat of breadmaking quality held by the German intervention agency for which a standing invitation to tender for export to certain ACP countries in the 1998/1999 marketing year has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies; Whereas Commission Regulation (EC) No 533/1999 (5) opened a standing invitation to tender for the sale of 200 000 tonnes of common wheat of breadmaking quality held by the German intervention agency for export to certain ACP countries in the 1998/1999 marketing year; whereas, in its communication of 24 March 1999, Germany informed the Commission of the intention of its intervention agency to alter the quantity for which a standing invitation to tender has been opened; whereas Annex II to Regulation (EC) No 533/1999 must therefore be amended; Whereas, as a result of an error, the text of Regulation (EC) No 533/1999 does not correspond to the measures submitted for the opinion of the Management Committee; whereas the Regulation in question should therefore be amended; Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 533/1999 is hereby amended as follows: 1. Article 3(2) is replaced by the following: 2. The time limit for submitting tenders in respect of subsequent partial invitations to tender shall be 9 a.m. (Brussels time) each Thursday thereafter. The time limit for the last partial invitation to tender shall be 9 a.m. (Brussels time) on 29 April 1999.' 2. Annex II of Regulation (EC) No 533/1999 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 63, 12.3.1999, p. 21. EN Official Journal of the European Communities8. 4. 1999 L 93/9 (tonnes) Region of storage Quantities ANNEX ANNEX II Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 115 377 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/Saarland/Bayern 38 552 Berlin/Brandenburg/ Mecklenburg-Vorpommern 19 671 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 26 652'